PD-1505-15
                            NO,




                                   $     CRIMINAL                           mfV-WPEAlS
V.


THE STAE OF TEXAS
                                   $     APPEALS OF TEXAS                ^2flf5

                    MOTION TO SUSPEND RULE 9.3(b)              AbQ^costa,ClBrk
TO THE HONORABLE OCURT OF CRIMINAL APPEALS OF TEXAS:

     NOW COMES, Alfred Lee Rice, appellant respectfully presenting
this foregoing motion to suspend rule 9.3(b) which would require
him to send (ll)-copies of his Petition For Discretionar\C|R&vieM,
  a allow
and  n    his . ^
          u- to        -j to send
                be required     j only
                                    n one copyCOURT OFCRIMINAL
                                               of his  (PDR), APPEALS
                                                               VIM   90 ?l315
and in support present's the following in support;             ^y          "
1). Appellant does not have access to a copy machine, andj ^hgtgejgierk
      no way to obtain copies here on the unit.                uc
2). Appellant does not have the funds to pay for out-side service
      to pay to have copies made, nor does he have the funds if
      such services were available.

'3}7-~Appellant is* appealing a couviction fron the 142th District
      Court, Midland County, cause number is Cr41989t and he
      appealed to the 11th Court of Appeals cause #ll-13-00302-CR.

Appellant respectfully present's this motion, and ask the court
to grant appellant's request.                 RESPECTFULLY SUBMITTED

                                                    ED LEE RICE#1888258


                        CERTIFICATE OF SERVICE
I certify the a true and correct copy of the foregoing motion was
sent to the Court of Appeals for the 11th District.       .~


                                           ALFRED LEE RICE #1888258
                                           ALKEN POLUNSKY UNIT
                                           3872 F.M.   350 South
                                           LIVINGSTON, TEX. 77351




                                  (1)